DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 12-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 March 2021.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Verger et al. (US 2006/0261595 hereinafter “Verger”).
In regards to claims 1 and 5, Verger discloses a connection (see fig. 7 or fig. 10) comprising:
a first tubular member (1) comprising a first screw threadform (3) defined by a first plurality of crests (20), a first plurality of roots (21), and a first plurality of flanks (19, 31), wherein each flank separates each crest from each root, and wherein the first plurality of crests and roots are substantially axial to the first tubular member and the first plurality of flanks are substantially radial to the first tubular member; an
a second tubular member (2) comprising a second screw threadform (4) defined by a second plurality of crests (34), a second plurality of roots (33), and a second plurality of flanks 
wherein the first tubular member and the second tubular member are configured to connect when the first threadform engages with the second threadform;
wherein a first plurality of thread compound relief spaces (35) is formed between each of the first plurality of crests and each of the second plurality of roots, throughout the axial length of the first and second screw threadforms;
the first tubular member comprises a pin end and the second tubular member comprises a box end, and the thread compound relief spaces are formed between crests of the pin end and roots of the box end (see paragraph [0048]).
While Verger does not expressly disclose the axial height of the thread compound relief spaces being 5 to 10% the axial height of the first and second flanks; the axial height of the relief spaces may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Verger to have the axial height of the thread compound relief spaces be 5 to 10% the axial height of the first and second flanks, as the axial height of the relief spaces may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 3, Verger further discloses the first plurality of roots and the second plurality of crests come into direct contact when the first and second tubular members are connected (shown in fig. 10).
In regards to claim 8, Verger further discloses a second plurality of thread compound relief spaces (35, see fig. 7) is formed between each of the second plurality of crests and each of the first plurality of roots throughout the axial length of the first and second threadforms, such that the first plurality of thread compound relief spaces and second compound relief spaces combine to form a substantially continuous void between the corresponding roots and crests throughout the axial length of the first and second screw threadforms.
In regards to claim 11, Verger further discloses a contact region forms between a portion of the first plurality of flanks and a portion of the second plurality of flanks when the first and second tubular members connect (shown in fig. 10).

Double Patenting
Claims 1, 3, 5, 8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/227,467 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, since Verger discloses relief spaces, there is inherently a height of the relief spaces present. Since the general conditions of the claim are therefore present, it would be obvious to one of ordinary skill in the art to discover the optimum or workable ranges by routine experimentation, and thus the claim has been met.  	
In response to applicant’s argument that the claimed range is critical, it is first noted that applicant makes reference to a declaration filed in another co-pending application. Since this co-pending application is not in the same family as the instant application, it has not been considered. Without this declaration, there is no sufficient showing of criticality present.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        10/22/2021